Title: Report on the Petition of Thomas Wickes, [21 November 1792]
From: Treasury Department,Hamilton, Alexander
To: Speaker of the House of Representatives



[Philadelphia, November 21, 1792Communicated on November 22, 1792]
[To the Speaker of the House of Representatives]

The Secretary of the Treasury, to whom was referred the petition of Thomas Wickes, by an order of the House of Representatives, of the 13th of April 1790, thereupon respectfully reports:
That the case, in which the petitioner seeks relief, is one of those provided for in the Act of Congress, passed the 12th of August 1790.
That the claim, appearing to have been included in a return made to the proper Officer, prior to the operation of the Acts of limitation, there is, in the opinion of the Secretary, in the present instance, nothing to obstruct a regular settlement at the Treasury, in the usual course.
Which is humbly submitted

Alexander HamiltonSecry. of the Treasry.
Treasury DepartmentNovember 21st 1792.
